Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004).
                Accordingly, we
                           ORDER the petition DENIED,'




                                    ‘"CL94".1164fil            j"
                                      Parraguirre


                                                                                J.
                Douglas




                cc: Hon. Charles J. Hoskin, District Judge
                     Patricia A. Marr
                     Kunin & Carman
                     Eighth District Court Clerk




                     INATe also deny as moot petitioner's motion to stay petitioner's
                deposition and certain discovery.

SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A